

117 S2160 IS: Restored, Equitable, Coronavirus Adjusted Lodging Act of 2021
U.S. Senate
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2160IN THE SENATE OF THE UNITED STATESJune 22, 2021Mr. Moran (for himself and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo prohibit the Administrator of General Services from establishing per diem reimbursements rates for travel within the continental United States (commonly known as CONUS) for certain fiscal years below a certain level, and for other purposes.1.Short titleThis Act may be cited as the Restored, Equitable, Coronavirus Adjusted Lodging Act of 2021 or the RECAL Act of 2021. 2.Continental United States (CONUS) per diem reimbursement ratesNotwithstanding any other provision of law, in establishing the per diem reimbursement rates for fiscal years 2022 and 2023 pursuant to sections 5702 and 5707 of title 5, United States Code, the Administrator of General Services may not establish a lodging allowance rate for any location within the continental United States at a level that is less than the standard rate or non-standard area rate set pursuant to the GSA Per Diem Bulletin FTR 20–01, dated August 8, 2019.